TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the "Tenth Amendment"),
made and entered into as of the 8th day of August, 2007, by and among SMF Energy
Corporation, a Delaware corporation (hereinafter referred to as "SMF"),
successor by merger to Streicher Mobile Fueling, Inc., a Florida corporation,
SMF Services, Inc., a Delaware corporation (hereinafter referred to as "SSI"), H
& W Petroleum Company, Inc., a Texas corporation (hereinafter referred to as "H
& W" and, collectively with SMF and SSI, as "Borrower") and Wachovia Bank,
National Association, successor by merger to Congress Financial Corporation
(Florida) (hereinafter referred to as "Lender").
 
R E C I TA L  S
 
A. On September 26, 2002, Streicher Mobile Fueling, Inc. ("STR") and Lender
entered into a Loan and Security Agreement (the "Loan Agreement"), which, among
other things, established a revolving line of credit (the "Revolving Loans") by
Lender in favor of STR.


B. STR and Lender executed a Consent and First Amendment to Loan and Security
Agreement dated as of March 31, 2003 (the "First Amendment"), which, among other
things, consented to certain subordinated debt of STR and modified certain
defined terms in the Loan Agreement.


C. STR and Lender executed a Second Amendment to Loan and Security Agreement
dated as of August 29, 2003 (the "Second Amendment"), which, among other things,
(1) permitted STR to incur certain additional secured Indebtedness, and (2)
released Lender's security interest in the patents (including the related trade
names utilized in such patents) constituting a portion of the Collateral,
subject to the terms and conditions stated therein.


D. STR and Lender executed a Third Amendment to Loan and Security Agreement
dated as of August 30, 2003 (the "Third Amendment"), which, among other things,
modified certain terms of the Loan Agreement in order to reflect that the amount
of the additional secured Indebtedness contemplated by the Second Amendment
exceeded the actual amount thereof.


E. STR, SSI and Lender executed a Fourth Amendment to Loan and Security
Agreement dated as of February 18, 2005 (the "Fourth Amendment"), which, among
other things, added SSI as an additional borrower under the Revolving Loans,
extended the term of the Loan Agreement, and modified the applicable Interest
Rate, the unused line fee and certain covenants of the Loan Agreement.


F. STR, SSI, H & W and Lender executed a Fifth Amendment to Loan and Security
Agreement dated as of October 1, 2005 (the "Fifth Amendment"), which, among
other things, added H & W as an additional borrower under the Revolving Loans,
extended the term of the Loan Agreement, increased the Maximum Credit amount for
the Revolving Loans, added certain inventory to the Borrowing Base, decreased
the applicable Interest Rate, and modified certain covenants and other terms of
the Loan Agreement.


--------------------------------------------------------------------------------



G. STR, SSI, H & W and Lender executed a Sixth Amendment to Loan and Security
Agreement effective as of March 31, 2006 (the "Sixth Amendment"), which, among
other things, (1) added (a) an Interest Rate option based on the London
interbank offered rate and (b) certain leased Vehicles and Equipment to the
Excluded Assets from the Collateral, and (2) amended the capital expenditures
covenant of the Loan Agreement.


H. STR, SSI, H & W and Lender executed a Seventh Amendment to Loan and Security
Agreement dated as of September 26, 2006 (the "Seventh Amendment"), which, among
other things, amended Sections 1.4 and 9.10 of the Loan Agreement limiting
Borrower's loans and advances to other persons and increasing the amount of the
Maximum Credit for Revolving Loans.


I. On February 14, 2007, STR merged with and into SMF, and, contemporaneously
therewith, Borrower and Lender executed an Assumption Agreement and Eighth
Amendment to Loan and Security Agreement, dated as of February 14, 2007 (the
"Eighth Amendment"), pursuant to which, among other things, SMF assumed all of
STR's obligations as a Borrower under the Loan Agreement and the other Financing
Agreements (as defined in the Loan Agreement) to which STR is a party.


J. Borrower and Lender executed a Ninth Amendment to Loan and Security Agreement
dated as of February 15, 2007 (the "Ninth Amendment"), which, among other
things, extended the maturity date of the Loan Agreement from September 25,
2007, to June 30, 2008, and modified certain financial covenants.
 
K. Borrower and Lender desire to amend the Loan Agreement to, among other
things, (1) permit SMF to refinance the August 2003 Indebtedness, the January
2005 Indebtedness and the September 2005 Indebtedness (as such terms are defined
in the Loan Agreement) (collectively, the "Prior Indebtedness"), and (2) modify
certain financial covenants, and Lender is agreeable to same, subject to the
terms and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual covenants of the parties hereto,
and for other good and valuable consideration, it is agreed as follows:
 
1. The statements in the foregoing Recitals are true and correct and are
incorporated herein as if set forth in full.
 
2. Unless otherwise defined herein, all terms used herein shall have the
definitions specified in the Loan Agreement, as modified by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment and
the Ninth Amendment (collectively, the "Prior Amendments"); all references
hereinafter made to the Loan Agreement shall include the modifications thereto
effectuated pursuant to the Prior Amendments.
 
3. Borrower confirms and acknowledges that the principal balance of Revolving
Loans outstanding under the Loan Agreement as of the close of business on July
26, 2007, was $14,064,511.46, which amount, together with all accrued interest,
fees and other charges under the Loan Agreement are due and payable without any
defense, set-off or counterclaim (and to the

-2-

--------------------------------------------------------------------------------



extent there exists any such defense, offset or counterclaim on the date hereof,
the same is hereby waived by Borrower).
 
4. The Loan Agreement is hereby modified as follows (all references to Sections
and Subsections being the applicable Sections and Subsections of the Loan
Agreement):
 

 
(a)
Section 1.69 of the Loan Agreement is amended and restated in its entirety to
read as follows:

 
1.69 "Excluded Assets" shall mean (a) all Vehicles owned by Borrower, including
but not limited to those listed on Schedule A, including future additions,
parts, accessories, attachments, substitutions, repairs, related intangibles and
improvements and replacements to or of any Vehicle; (b) all tanks, pumps, pans,
totes, hoses, reels, gauges, filling machines, compressors, dollies, piston
mounts, jug molds, flow meters, steam cleaners, fuel delivery control systems,
filtration units, blending units, hydraulic lifts, hurricane generators,
hurricane equipment, and any other similar Equipment (collectively, "Field
Equipment"), owned by SSI, including future additions, parts, accessories,
attachments, substitutions, repairs, related intangibles and improvements and
replacements; (c) all Field Equipment owned by H & W, including future
additions, parts, accessories, attachments, substitutions, repairs, related
intangibles and improvements and replacements; (d) certain Field Equipment
listed on Schedule A and shown on Schedule A as owned by SMF, including any
future additions, parts, accessories, attachments, substitutions, repairs,
related intangibles and improvements and replacements to such Field Equipment;
(e) certain other Equipment (other than Field Equipment) listed on Schedule A
and shown on Schedule A as owned by SMF, including any parts, repairs or
improvements thereto, but excluding any future additions, accessories,
attachments, substitutions, related intangibles or replacements to such other
Equipment; (f) all of SMF's right, title and interest in and to certain patents
listed on Schedule A and shown on Schedule A as owned by SMF; (g) certain
Equipment (other than Field Equipment) listed on Schedule A and shown on
Schedule A as owned by SSI or H & W, including future additions, parts,
accessories, attachments, substitutions, repairs, improvements and replacements
thereof, (h) any proceeds from the sale, assignment, or other transfer of any of
the assets listed in the preceding subclauses (a), (b), (c), (d), (e), (f) or
(g) including, without limitation, proceeds of insurance; and (i) approximately
$1,141,000 in cash proceeds from prior sales of Vehicles and Field Equipment
being held in an interest bearing account as of the date of the Tenth Amendment
to this Agreement, by the trustee for certain holders of subordinated
Indebtedness, in order to be applied to the purchase of replacement Field
Equipment and Vehicles by Borrower, that will also secure the August 2007
Indebtedness. For the avoidance of doubt, the "Excluded Assets" shall not
include any Accounts of any
 

-3-

--------------------------------------------------------------------------------



Borrower or any other right to payment arising out of or derived from the sale
of Inventory or the rendition of services by any Borrower.
 

 
(b)
Section 9.8(g) of the Loan Agreement, reading as follows, is added immediately
after Section 9.9(f):

 
and (g) liens on the Excluded Assets securing the August 2007 Indebtedness.
 

 
(c)
Section 9.9(g) of the Loan Agreement is amended and restated in its entirety to
read as follows:

 
(i) Indebtedness of SMF evidenced by the 11½% Senior Secured Convertible
Promissory Notes due December 31, 2009, dated as of August 8, 2007, in the
aggregate principal amount of $10,609,225 (the "August 2007 Indebtedness") and
secured by a security interest in the Excluded Assets, pursuant to documentation
on terms satisfactory to Lender (Lender hereby acknowledging that the terms
contained in draft documentation delivered to Lender on July 12, 2007 was
satisfactory to Lender) and provided that the August 2007 Indebtedness is
subject at all times to the terms of that certain Subordination Agreement dated
as of July 13, 2007, among 1041 Partners, L.P. (and such other loan holders as
may join as a party to such subordination agreement as contemplated therein),
Borrower and Lender, a copy of which subordination agreement is attached as
Exhibit A to the Tenth Amendment to this Agreement.
 

 
(d)
Sections 9.9(h) and 9.9(i) of the Loan Agreement are deleted in their entireties
from the Loan Agreement.

 

 
(e)
Section 9.22 of the Loan Agreement is amended and restated in its entirety to
read as follows:

 
9.22 Excess Availability. Borrower shall maintain at all times Excess
Availability as determined by Lender in an amount not less than $750,000.



 
(f)
Schedule A to the Loan Agreement is deleted in its entirety and replaced with
Schedule A attached hereto.

 
5. Each and every reference to the Loan Agreement in the other Financing
Agreements shall be deemed to refer to the Loan Agreement, as modified by this
Tenth Amendment.
 
6. The effectiveness of the amendments contained in Section 4 and Section 5 of
this Tenth Amendment is subject to satisfactory compliance with conditions
precedent requiring that Lender shall have received:

-4-

--------------------------------------------------------------------------------




(a)
copies of the final executed documents evidencing or securing the 11½% Senior
Secured Convertible Notes due December 31, 2009, made by SMF in favor of certain
noteholders with American National Bank as the indenture trustee (the "2007
Offering"), all in form and substance satisfactory to Lender;

 

 
(b)
all requisite corporate action and proceedings in connection with this Tenth
Amendment and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender or its counsel may have requested in connection
therewith, such documents, where requested to be certified by appropriate
corporate officers or governmental authorities; and

 

 
(c)
such additional documents, instruments and agreements as are required hereunder
as well as those which Lender or its counsel may reasonably request.

 
7. Notwithstanding any other provision of the Loan Agreement or the Prior
Amendments, Lender agrees that the proceeds of the 2007 Offering shall be used
first by Borrower to repay the Prior Indebtedness, including any unpaid
principal, pre-payment penalties and accrued interest thereon.
 
8. Lender hereby waives any right under Article III of the Indenture for the
January 2005 Indebtedness and under Article III of the Indenture for the
September 2005 Indebtedness to require the full forty five (45) days notice of
the redemption of the January 2005 Indebtedness and the September 2005
Indebtedness, respectively, with the proceeds of the 2007 Offering.
 
9. Borrower represents and warrants to Lender that, except as has been otherwise
disclosed to Lender in writing, the representations and warranties contained in
the Loan Agreement and all related loan documentation are true and correct on
and as of the date hereof (with the same force and effect as if made on and as
of the date hereof, other than representations and warranties made as of a
specific date which shall be deemed made as of such date) and with respect to
this Tenth Amendment and the related documentation referenced herein, and that
no Default or Event of Default shall have occurred and be continuing.
Specifically, (a) SMF represents and warrants that its Certificate of
Incorporation and Bylaws, certified on February 14, 2007, were not amended on or
subsequent to their aforesaid certification date, (b) SSI represents and
warrants that its Certificate of Incorporation and Bylaws, certified on
February 18, 2005, were not amended on or subsequent to their aforesaid
certification date, and (c) H & W represents and warrants that its Articles of
Incorporation and Bylaws, certified on October 1, 2005, were not amended on nor
subsequent to their aforesaid certification date.
 
10. Borrower acknowledges and confirms that all Collateral furnished in
connection with the Loan Agreement, except the Excluded Assets, continues to
secure the Obligations and indebtedness thereunder, and the security interests
and liens granted by the Borrower in the Collateral other than the Excluded
Assets to Lender to secure the Obligations are duly perfected, first priority
security interests and liens.

-5-

--------------------------------------------------------------------------------



11. Borrower shall pay all out-of-pocket expenses incurred by Lender in
connection with the preparation for and closing of the transaction contemplated
under this Tenth Amendment, including, without limitation, the reasonable fees
and expenses of special counsel for Lender. In addition, Borrower shall pay any
and all taxes (together with interest and penalties, if any, applicable thereto)
and fees, including, without limitation, documentary stamp taxes, now or
hereafter required in connection with the execution and delivery of the Loan
Agreement, as hereby amended, and all related documents, instruments and
agreements.
 
12. Except as expressly modified herein, all terms and provisions of the Loan
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection with the Loan Agreement, shall remain unchanged and in
full force and effect; no consent of Lender hereunder shall operate as a waiver
or continuing consent with respect to any instance or event other than those
specified herein. Neither this Tenth Amendment nor any earlier waiver or
amendment of the Loan Agreement will constitute a novation or have the effect of
discharging any liability or obligation evidenced by the Loan Agreement or any
other Financing Agreements. This Tenth Amendment shall not be deemed to
prejudice any rights or remedies which Lender may now have or may have in the
future under or in connection with the Loan Agreement or the Financing
Agreements or any of the instruments or agreements referred to therein, as the
same may be amended, restated or otherwise modified. This Tenth Amendment is
part of the Loan Agreement and constitutes a Financing Agreement thereunder.
 
13. All covenants, agreements, representations and warranties contained herein
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of Lender.
 
14. This Tenth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement. Any manually-executed signature page to
this Tenth Amendment delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.
 
15. Borrower agrees to take such further actions as Lender shall reasonably
request from time to time in connection herewith to evidence or give effect to
the amendments set forth herein or any of the transactions contemplated hereby.
 
16. This Tenth Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Florida, without giving effect to its
conflict of law principles.
 
17. BORROWER HEREBY RELEASES AND FOREVER DISCHARGES LENDER AND EACH AND EVERY
ONE OF ITS DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, LEGAL COUNSEL,
AGENTS, PARENTS, SUBSIDIARIES AND AFFILIATES, AND PERSONS EMPLOYED OR ENGAGED BY
THEM, WHETHER PAST OR PRESENT (HEREINAFTER COLLECTIVELY REFERRED TO AS THE
"LENDER RELEASEES"), OF AND FROM ALL ACTIONS, AGREEMENTS, DAMAGES,

-6-

--------------------------------------------------------------------------------



JUDGMENTS, CLAIMS, COUNTERCLAIMS, AND DEMANDS WHATSOEVER, LIQUIDATED OR
UNLIQUIDATED, CONTINGENT OR FIXED, DETERMINED OR UNDETERMINED, AT LAW OR IN
EQUITY, WHICH BORROWER, HAD, NOW HAS, OR MAY HAVE AGAINST THE LENDER RELEASEES,
OR ANY OF THEM, FOR, UPON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER
TO THE DATE OF THIS TENTH AMENDMENT, WHETHER ARISING OUT OF, RELATED TO OR
PERTAINING TO THE OBLIGATIONS, THE FINANCING AGREEMENTS, OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, THE NEGOTIATION, CLOSING, ADMINISTRATION, AND
FUNDING OF THE OBLIGATIONS OR THE FINANCING AGREEMENTS. BORROWER ACKNOWLEDGES
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS TENTH
AMENDMENT AND THIS PROVISION SHALL SURVIVE PAYMENT IN FULL OF ALL OBLIGATIONS
AND TERMINATION OF ALL FINANCING AGREEMENTS.
 
18. LENDER AND BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS TENTH
AMENDMENT OR THE LOAN AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS TENTH
AMENDMENT.
 
[Remainder of page intentionally left blank;
signatures begin on following page.]
 
-7-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment the
day and year first above written.
 
BORROWER:
 
SMF ENERGY CORPORATION, a Delaware
corporation, successor by merger to STREICHER
MOBILE FUELING, INC., a Florida corporation
 
By:  /s/ Richard E. Gathright

--------------------------------------------------------------------------------

Name: Richard E. Gathright
Title: President and Chief Executive Officer
 
 
SMF SERVICES, INC., a Delaware corporation
 
By:  /s/ Richard E. Gathright

--------------------------------------------------------------------------------

Name: Richard E. Gathright
Title: President and Chief Executive Officer
 
 
H & W PETROLEUM COMPANY, INC., a Texas corporation
 
By:  /s/ Richard E. Gathright

--------------------------------------------------------------------------------

Name: Richard E. Gathright
Title: Chief Executive Officer
 
 
LENDER:
 
WACHOVIA BANK, NATIONAL
ASSOCIATION, successor by merger to
CONGRESS FINANCIAL CORPORATION
(FLORIDA)
 
By:  /s/ Pat Cloninger

--------------------------------------------------------------------------------

Name: Pat Cloninger
Title: Director




--------------------------------------------------------------------------------



JOINDER


The undersigned: (1) acknowledges and confirms that Lender's loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing or any future amendment to the Agreement but,
nevertheless, consents to all terms and provisions of the foregoing Tenth
Amendment which are applicable to it, and agrees to be bound by and comply with
such terms and provisions, and (3) acknowledges and confirms that its guarantee
in favor of Lender executed in connection with the Agreement is valid and
binding and remains in full force and effect in accordance with its terms
(without defense, setoff or counterclaim against enforcement thereof), which
include, without limitation, its guarantee in connection with the Agreement, as
modified by the Tenth Amendment.


GUARANTOR:
 
STREICHER REALTY, INC., a Florida corporation
 
By:  /s/ Richard E. Gathright

--------------------------------------------------------------------------------

Name: Richard E. Gathright
Title: President and Chief Executive Officer
 

--------------------------------------------------------------------------------


 